

AMENDMENT TO TERMINALING AGREEMENT


This AMENDMENT TO TERMINALING AGREEMENT (“Amendment”) is by and among
Intercontinental Fuels, LLC, a Texas limited liability company with its
principal place of business at 17617 Aldine Westfield Road, Houston, Texas 77073
(“IFL”) and [Confidential treatment claimed pursuant to Rule 24b-2] (“FSI”). IFL
and FSI may be collectively referred to as the “Parties,” or if referring to
only one of the above entities, a “Party.”


RECITALS


On December 1, 2007, FSI entered into a Terminaling Services Agreement for
Commingled Products with IFL (the “FSI Terminaling Agreement”). Pursuant to the
FSI Terminaling Agreement, IFL agreed to allow FSI to store certain petroleum
products at IFL’s fuel storage facility located at 17617 Aldine Westfield Road
in Houston, Texas (the “Terminal”).


FSI and IFL desire to amend the FSI Terminaling Agreement in certain respects to
provide for exclusive use of certain IFL storage capacity and to expand the
storage capacity available to FSI.


NOW, THEREFORE, in consideration of the mutual promises and covenants expressed
herein, IT IS HEREBY AGREED AS FOLLOWS:


 
1.
Terms of Amendment. IFL and FSI hereby amend the FSI Terminaling Agreement with
the following terms and conditions:



 
a.
Exclusive Use of Tanks. IFL agrees to provide to FSI the exclusive use of the
following tanks (the “Tanks”) for the following storage fees on the applicable
commencement date listed below:



 
Tank Number and Capacity 
 
Storage Fee
 
Commencement Date
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
November 1, 2009
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
November 1, 2009
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
January 1, 2010
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
[Confidential treatment claimed pursuant to Rule 24b-2]
 
February 1, 2010
 
[Confidential treatment claimed pursuant to Rule 24b-2]
  
[Confidential treatment claimed pursuant to Rule 24b-2]
  
February 1, 2010



Amendment to Terminaling Agreement
Page 1 of 3


Initials:  IFL:____
FSI:____


 
 

--------------------------------------------------------------------------------

 


The applicable storage fee shall be payable on the corresponding commencement
date. The Tank Numbers allocated to FSI can be changed upon prior notice to FSI.
 
IFL agrees to not commingle other customers’ product with FSI’s Product in the
Tanks. IFL will deliver to FSI the identical Product that is stored in the
Tanks. IFL guarantees that the Product stored in the Tanks will be FSI’s and
FSI’s only.
 
b.
Mode of Delivery and Discharge. FSI will have the ability to receive Product via
pipeline or transport truck. FSI shall be responsible for any capital
expenditure required for the discharge of FSI’s Product via transport truck. In
addition, IFL may charge an unloading fee for Product received via transport
truck, which fee shall be contained in the Terminaling Agreement referred to in
Section 3.

 
c.
Capital Investment. FSI agrees to build on the Terminal, at its own expense,
twelve (12) fuel storage tanks (the “New Tanks”), each New Tank to have a
storage capacity of thirty thousand (30,000) gallons. Without limiting the
generality of the foregoing, FSI shall be responsible for payment of all
permits, licenses, design, engineering, and construction expenses associated
with building the New Tanks. All design, engineering, construction, and
logistical work associated with building the New Tanks shall be coordinated with
and approved by IFL’s designated project manager. Commencing upon the date that
each New Tank is structurally sound enough to enter into operation for its
intended use, FSI agrees to pay to IFL a throughput fee of [Confidential
treatment claimed pursuant to Rule 24b-2] per month per New Tank.
Notwithstanding the foregoing, the above throughput fee on all 12 New Tanks
shall commence within one hundred eighty (180) days whether all (or any) of the
New Tanks are complete. IFL will invoice FSI for such throughput fee in
accordance with IFL’s normal billing procedures. Title to the New Tanks and any
equipment or machinery paid for by FSI in connection with the New Tanks shall
remain with FSI, and upon the expiration of the Terminaling Agreement referred
to in Section 3, FSI may remove the New Tanks and such machinery or equipment at
its own expense. If FSI removes the New Tanks and/or other machinery or
equipment, it must leave the portions of the Terminal where the New Tanks or
such machinery or equipment were located in good and tenantable condition.



Amendment to Terminaling Agreement
Page 2 of 3


Initials:  IFL:____
FSI:____


 
 

--------------------------------------------------------------------------------

 

d.
Product. The Product to be stored in all tanks leased hereunder shall be the
following: Gasoline and gasoline blend stock, diesel (low sulfur diesel and
ultra low sulfur diesel), diesel blend stock, biodiesel and biodiesel blend
stock, ethanol/methanol and related additives. FSI may blend its Product in the
tank.

 
e.
Termination Date. The termination date of the FSI Terminaling Agreement shall be
September 30, 2013.

 
2.
Deposit. Upon execution of this Amendment, FSI shall pay to IFL a security
deposit of [Confidential treatment claimed pursuant to Rule 24b-2], which shall
be applied to the last month of rent for Tank Numbers [Confidential treatment
claimed pursuant to Rule 24b-2].

 
3.
Execution of Terminaling Agreement. IFL and FSI shall work together in good
faith to incorporate the terms of Section 1 into a new Terminaling Agreement,
which shall contain IFL’s customary provisions to the extent such customary
provisions do not conflict with the terms of Section 1.

 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of October 30,
2009.


INTERCONTINENTAL FUELS, LLC
 
FUEL STREAMERS, INC.
         
By:
/s/
 
By:
/s/
 
Sonny Wooley, Authorized Signatory
 
Phillip Rivkin, Chief Executive
Officer



Amendment to Terminaling Agreement
Page 3 of 3


Initials:  IFL:____
FSI:____


 
 

--------------------------------------------------------------------------------

 